TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-20-00022-CV


                              Audi Aktiengesellschaft, Appellant

                                                v.

                         State of Texas and Travis County, Appellee




               FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY,
        NO. D-1-GN-16-000370, THE HONORABLE TIM SULAK, JUDGE PRESIDING


                                           ORDER


PER CURIAM

              The stay issued in this case on March 6, 2020, is lifted.

              It is ordered on January 14, 2021.



Before Chief Justice Byrne, Justice Triana, and Justice Smith